Citation Nr: 0733684	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-36 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

2.  Entitlement to service connection for disability 
exhibited by chronic neck pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to the 
benefits currently sought on appeal.


FINDINGS OF FACT


1.  Degenerative disc disease of the lumbar spine first 
manifested years after the veteran's service and is not 
related to his service.

2.  Disability exhibited by chronic neck pain first 
manifested years after the veteran's service and is not 
related to his service.


CONCLUSIONS OF LAW

1.  Degenerative disc disease was not incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 1110, 
1131, 5103-5103A, 5107 (West 2002); 38 C.F.R.     §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).

2.  Disability exhibited by chronic neck pain was not 
incurred in or aggravated by active military service. 38 
U.S.C.A. §§ 1110, 1131, 5103-5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated February 2003 and June 2004, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claims for service connection; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The veteran was instructed to submit any evidence 
in his possession that pertained to his claims. 

The Board notes that the February 2003 correspondence did not 
provide adequate notice of the evidence necessary to 
substantiate a claim for service connection.  Fully 
satisfactory notice in that regard was not delivered until 
June 2004, after the claims were adjudicated.  However, the 
RO subsequently readjudicated the claims based on all the 
evidence in August 2004; thus, the veteran was able to 
participate effectively in the processing of his claims.  
There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency on the 
merits of the claims would have been different had complete 
VCAA notice been provided at an earlier time.  Moreover, 
because service connection is denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure to notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The veteran has been medically evaluated in 
conjunction with his claims, and a medical opinion has been 
sought.  

In July 2004, the veteran identified a private physician, Dr. 
H., who had treated him for back pain at West Florida Medical 
Center in 1977.  Although that facility has twice provided 
records dating from 1981 to 2003, no 1977 records have been 
made available, and it is presumed that they no longer exist.    

The veteran has also reported that he receives railroad 
disability benefits. Those records have not been sought.  
However, whether the veteran receives treatment for his 
claimed disabilities is not at issue.  Records pertaining to 
treatment prior to, and contemporaneous with, the veteran's 
disability benefits have been associated with the file.  In 
the circumstances of this case, additional efforts to assist 
the veteran in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The duties to notify and assist have been met.

Service Connection

In general, service connection will be granted for 
disabilities resulting from injury or disease incurred in or 
aggravated by active military service.  38 U.S.C.A.          
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  There must be 
medical evidence of a current disability, medical or lay 
evidence of in-service incurrence or aggravation of a disease 
or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  If a condition noted during service is 
not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection. 38 C.F.R.              § 3.303(b).  

Service connection may be also granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  Arthritis may be 
presumed to have been incurred in service, if the evidence 
shows that such disease became manifest to a degree of 10 
percent or more within one year from separation from active 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The veteran attributes his disabilities to an in-service 
parachute jump during which both his main and reserve 
parachutes failed to properly deploy, causing a hard landing.  
A review of the veteran's service medical records indicates 
that the veteran sought treatment in October 1966 for back 
pain secondary to a parachute jump.  The same notation on the 
veteran's service medical record indicates that the back pain 
was only slight at that time.  There is no mention of a back 
injury, neck injury, or recurrent pain at his August 1967 
separation examination.  In fact, his spine was evaluated as 
normal.

The post-service medical evidence indicates that the veteran 
sought treatment for back pain in April 1981.  At that time 
he reported to a treating physician that he had strained his 
back while lifting a television seven years prior, and that 
the pain had recently become severe.  No mention was made of 
an in-service back injury.  The veteran was subsequently 
treated for a ruptured lumbar disc.  

In 1986, the veteran reported neck pain that had lasted 
approximately five months.  An examination noted "mild" 
degenerative disc disease of the cervical spine.  

The veteran underwent surgeries in 1995 and 1996 for 
disability exhibited by chronic neck pain.  In connection 
with his 1995 surgery, the veteran reported that he had 
suffered neck pain "since 1984" and noted that his job as a 
railroad engineer required him to constantly look left and 
right, and to use a hand brake.  Once again, no mention was 
made of an in-service back or neck injury.  The 1996 surgery 
was the result of three separate post-service accidents 
involving the veteran's neck, one of which caused a spinal 
cord contusion.  Examinations in connection with both 
surgeries revealed cervical radiculopathy, degenerative disc 
disease and cervical spondylosis.  

In May 2000, an MRI showed cervical foraminal stenosis and 
cervical radiculopathy, as well as "severe" degenerative 
disc disease of the lumbar spine.  In February 2003, the 
veteran reported a "moderately severe" flare up of right 
sciatica while mowing the lawn.  A March 2003 MRI indicated a 
"severe" disc herniation with extrusion at L3-4.  

The evidence shows a back injury secondary to a parachute 
jump while in active service, and current neck and back 
disorders.  The Board must therefore consider whether there 
is a nexus between the two.

The veteran has received two VA medical evaluations in 
conjunction with his claims.  In May 2003, the VA examiner 
was not able to examine the veteran's claims file and thus 
offered no opinion as to the etiology of the veteran's back 
and neck disabilities.  As a result, in October 2004, the 
same examiner was requested to provide a medical opinion as 
to "whether it is at least as likely as not" that the 
veteran's back and neck disorders were related to his 
parachute jump and subsequent back injury.  

An opinion was offered in November 2004, after the examiner 
had had the opportunity to review the claims file.  In his 
report, he specifically discussed the October 1966 service 
medical record noting an acute back injury as a result of a 
parachute jump, as well as the August 1967 separation 
examination that was negative for a back disorder.  After 
reviewing the claims file, and referencing his May 2003 
examination of the veteran, the examiner found that "[i]n 
the absence of medical records establishing continuity and 
chronicity of a neck or back condition from 1966 through 
1981, [he] would be unable to relate [the veteran's] present 
neck and back problems as being the direct & proximate result 
of any service related event without resort to mere 
speculation."  

On review, the preponderance of the evidence is against a 
finding of an association between the veteran's current 
disabilities and his service.  While there is evidence of in-
service treatment of acute back pain in October 1966, there 
is no medical evidence of a back or neck injury, or recurrent 
episodes of pain, at separation.  In discussions with his 
private treatment providers, the veteran never attributed his 
complaints to an in-service back injury or parachute 
accident.  In fact, he specifically related his disabilities 
to other causes, such as post-service injuries and his 
employment as a railroad engineer.  As a result, none of the 
veteran's private physicians have offered an opinion relating 
the veteran's disabilities with his service.  Service 
connection on a direct basis is not warranted.  

With regard to presumptive service connection, there were no 
manifestations of arthritis or degenerative changes within 
one year after service.  The first indication of degenerative 
changes to the cervical spine was in 1986, when the veteran 
was examined after complaining of neck pain for five months.  
There was an acute injury to the lumbar spine in 1981, 
resulting in a ruptured disc, but no evidence of degenerative 
joint disease of the spine within the first post service 
year.  The statutory presumption contained in 38 C.F.R. §§ 
3.307 and 3.309 is not for application.

The Board acknowledges the veteran's argument that he should 
be afforded another VA examination, since the November 2004 
opinion did not strictly comply with the mandates of the 
examination request.  The Board, however, interprets the 
examiner's opinion as stating that the veteran's current 
disabilities cannot be related to service without a 
continuity of symptomatology from service.  In fact no 
continuity exists, particularly since the veteran has 
sustained a variety of intervening injuries.  Furthermore, 
there is no competent evidence attributing pertinent 
disability to service.  Given the evidence, a remand will 
unduly delay the adjudication of the veteran's claims, and is 
unlikely to substantiate his claims for service connection.  
See Soyini v. Derwinski, 1 Vet. App. at 546; Sabonis, 6 Vet. 
App. at 430.

The Board further acknowledges the veteran's contentions that 
his current back and neck disabilities are the result of a 
parachute jump in service.  However, as a lay person, he has 
no competence to give a medical opinion on the etiology of 
his disabilities.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

As the preponderance of the evidence is against the claims, 
the benefit-of-the-doubt doctrine does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbar spine is denied.

Entitlement to service connection for disability exhibited by 
chronic neck pain is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


